DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) removing a top volume percentage and bottom volume percentage from a particle size distribution (“PSD”) to obtain a true PSD. Claim 2 calculates that modality using the equation Z equals kurtosis minus the square of the skewness. Claim 3 recites the value of the volume percent removed from the PDS. Claim 4 notes the shape of the PSD. Claim 8 articulates selecting the material based on a z-factor and claim 9 articulates the z-factor. Claims 5-7, 10 recite characteristics of the particles.
Other than reciting a particle which has a PSD, nothing in the claim element precludes the step from practically being performed in the mind. For example, except for the PSD of a plurality of particles, the context of the claim encompasses not including a top or bottom percentage in calculating a true PSD. Similarly, the dependent claims contain similar issues. The limitation of removing a top and bottom percentage from the PSD, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for the “PSD of a plurality of particles” language, “removing” in the context of this claim encompasses the user not including portions of the particle size distribution in the calculation of a true PSD. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element of performing the removing on a PSD of a plurality of particles amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
As noted above, the dependent claims 2-4, 8-9 recite abstract ideas and are subject to the same analysis. Dependent claims 5-7, 10 do not contain additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wusatowaska-Sarnek (US 2014/0037490).
Wusatowaska-Sarnek teaches a process where a grain size distribution (particle size distribution) is controlled by truncating the small and large sizes (abstract). Wusatowaska-Sarnek provides an example where a particle size distribution represented by curve 30: 
    PNG
    media_image1.png
    139
    332
    media_image1.png
    Greyscale
 is truncated at the first truncated portion 30a below 5 microns and at the second truncated portion 30b above 160 microns to give a narrower particle size distribution (corresponding to the claimed “true PSD”) (¶42, Fig. 2). The particle size distribution curve is nonuniform unimodal. While Wusatowaska-Sarnek does not refer to the particles with regards to the volume, the entire particle size distribution curve corresponds to 100 vol% and any amount truncated at the top and bottom correspond to the claimed ‘top volume percentage’ and ‘bottom volume percentage’. The particles of Wusatowaska-Sarnek are metallic powders (abstract) and include nickel and cobalt (¶ 10, 22) and thus fall in the scope of claim 5. Both nickel and cobalt can function as catalysts and thus meet claim 6.

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dairoku (US 2012/0016084)
Dairoku teaches particles which are classified using sieves having a mesh size of 850 microns and 150 microns to measure a ratio of particulate resin having a particle diameter of 150 or more and below 850 microns (¶ 203) where examples include 20.5 wt% do not pass 850 microns, and 4.1 wt% pass 150 microns (Table 1). The classification corresponds to removal of the top and bottom volume percentages of the particles. The particles have a nonuniform distribution as 20.5 wt% do not pass 850 microns and 4.1 wt% pass 150 microns. Given a density of about 1 g/ml, the volume% of the particles fall in the ranges recited in claim 3.
A particle distribution curve is one of unimodal, bimodal or multimodal. Thus, one of ordinary skill in the art would instantly envisage a unimodal distribution.
Prior Art
No prior art rejections are presented over claims 2, 7-10.
Claim 2 recites calculating the modality of the true PSD using Z equals kurtosis minus the square of the skewness. The prior art does not teach the limitations of claim 2 in combination with the process steps of claim 1.
Claim 7 recites a catalytic material spray dried on a particulate solid phase filler. The prior art does not teach a catalyst which has been spray dried onto a particulate filler in combination with the process steps of claim 1.
Claim 8 recites selecting the material based on the Z-factor. The prior art fails to teach calculating the Z-factor and does not teach considering the z-factor in combination with the process steps of claim 1. Claims 9-10 depends from claim 8 and thus contains the same limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764